Per Curiam.

The panel and the board based their recommendations on the protracted nature of Corrigan’s cheating, her lack of candor at the hearing before the panel, and her failure to fully inform her character references of the charges against her. Corrigan objected to the recommendation. Before this court she contended that (1) the hearing was unduly adversarial and focused on past misconduct instead of present character thereby “taint[ing]” the panel’s recommendation, (2) her “trial” counsel was ineffective and should have advised her to withdraw her current application, among other things, so that she could later establish her rehabilitation, (3) she did not lack candor at the hearing — the panel was merely confused — and (4) the recommendation is too harsh because the sanction is permanent unlike the punishment of many attorneys who receive only indefinite suspension for equally grievous misconduct. We address these contentions serially.
First, we find that the hearing before the panel was somewhat adversial because, necessarily, it was primarily concerned with her recent, admitted misconduct at the bar examination rather than with any total conduct over a lengthy period. This is appropriate under the circumstances.
In In re Application of Davis (1974), 38 Ohio St. 2d 273, 67 O.O. 2d 344, 313 N.E. 2d 363, we stated:
“The paramount concern in proceedings before the Board of Commissioners on Character and Fitness is whether the Applicant possesses those moral traits of honesty and integrity which enable him to fully and faithfully discharge the duties of our demanding profession. We view such proceedings as being different from the adversary contest associated with, for example, disciplinary cases. A hearing to determine character .and fitness should be more of a mutual inquiry for the purpose of acquainting this court with the applicant’s innermost feelings and personal views on those aspects of morality, attention to duty, forthrightness and self-restraint which are usually associated with the accepted definition of ‘good moral character.’ Such a view commands the utmost in cooperation between the applicant and the board, and leaves little room for the employment of doctrines which work to keep relevant information from the board. Although those devices are valid and proper in many instances, they should not be invoked before a body whose sole function is to fully determine all the facts which can logically reflect upon the wisdom of admitting an applicant with a questionable background to the practice of law.” (Emphasis added.) Id. at 274-275, 67 O.O. 2d at 345, 313 N.E. 2d at 364.
In that case, a 1973 applicant for admission to the practice of law had been indicted for burglary and grand larceny in 1969, had pled guilty to grand larceny in 1970, and had been sentenced to five years’ probation in 1971 on condition he drop out of law school. Attempting to focus on this criminal past, the board called as a witness the attorney who had represented Davis in the criminal proceedings. Davis invoked the attorney-client privilege, and the board respected it. That is the context in which we suggested, generally, that admissions cases should be nonadversarial. The case does not suggest that the board should refrain from asking penetrating questions about known past misconduct; in fact it suggests the opposite.
In this case, counsel for the Board *35of Bar Examiners and members of the panel questioned Corrigan closely on the events of and her feelings during and about the cheating incident. They questioned her even more closely when her initial answers seemed equivocal or evasive. This was totally within the spirit of Davis and is therefore appropriate. Corrigan’s first objection is meritless.
Second, it may have been wiser procedurally for Corrigan to withdraw her current application and apply herself to interim activities that would establish her rehabilitation. However, we do not define the decision not to do so as ineffective assistance of counsel. Moreover, there is no guarantee that the withdrawal of her current application would have been effective. Gov. Bar R. I does not give an applicant a specific right to avoid the results of an investigation by withdrawing his or her application. Section 9(B)(2)(e) of the rule permits the Board of Commissioners on Character and Fitness to “* * * at any time prior to an applicant’s admission to the practice of law, investigate sua sponte the applicant’s character, fitness, and moral qualifications.” The rule does not require the board to let evidence of incidents such as this grow stale because an applicant withdraws and reapplies later. In any case, Corrigan did not withdraw her application, and the Board of Commissioners on Character and Fitness properly heard the matter on referral from the Board of Bar Examiners. Corrigan’s second objection is meritless.
Third, Corrigan argues that the panel and board misunderstood part of what she was saying at the hearing and incorrectly took her answers for lack of candor. Specifically, she maintains that the answers shown on her answer sheet were the product of her own thought, despite the several hours she spent copying applicant 306’s answers and attempting to and succeeding at correlating his questions with hers, because she could never ascertain for any question, even though correlated, whether 306’s lettered answers, “(A),” “(B),” “(C),” etc., were in the same order as hers.
It is more likely that the panel disbelieved rather than misunderstood this claim. Against the claim was the evidence that Corrigan’s and 306’s answers to the first eighty-six questions were the same seventy-five times and that erased numbers in Corrigan’s test booklet corresponded to 306’s question numbers. Moreover, even if the claim were true, it would not diminish her culpability, which she ultimately admitted. Finally, .there were other examples of her lack of candor. For example, when she was questioned by counsel for the Board of Bar Examiners about markings in her test booklet, she stated:
“Q. Now, looking at questions 101 and 102, there is a C and A written above these two questions. Did you write that there?
“A. Yes.
“Q. Do you remember why you wrote that there?
“A. No.
“Q. Looking at page 4 and 5, the letter D is above 103 and letter C above 104. Did you write that?
“A. Yes.
“Q. Above 105 and 106 there are lines, heavy lines, drawn. Did you make those?
“A. Yes.
“Q. Do you know why you did that?
“A. No. I assume that I made these marks because it’s my book. I don’t remember exactly making them or I don’t remember exactly why.
“Q. Can you make out what has been erased above 114?
“A. It looks like an 11.
*36“Q. Could it be a 16?
“A. Yes.
“Q. Do you recall writing numbers and then erasing numbers on your booklet?
“A. I did obviously. I just don’t recall it, no. I mean, I did it but —
“Q. Okay. The 7 in the number 97 here, corner of the page, what I will call European 7 with a line through it, is that how you make your 7s?
“A. Yes.
“Q. Pages 14 and 15 there are a lot of dark markings above the test numbers for the questions. Did you make those marks?
“A. Yes I did.
“Q. You are saying you don’t remember why you made the mark?
“A. Different marks were different things. I wrote all over this book, it’s obvious I wrote all over my morning book too. Some were checks, some were other markings.”
When questioned by panel member Richards about correlating questions she stated:
“Q. I am not asking about his A, B, and C right now, I am asking you whether you looked at his question book and looked at it as you were looking at yours in an open fashion and then would see, for example, that his 112 looked the same as your 113. Isn’t it correct that you did that, you saw the answer sheet, you correlated the questions and then in that respect you succeeded?
“A. I don’t know. Yes, but I didn’t do it all the way through the book. I mean [sic], seen the line, maybe that would be all, I didn’t know if it was the same. I just didn’t know. Yes, I would look at his thing, I did and tried to read it. I don’t know. I don’t remember exactly how I did it or —
“Q. Well, are you saying that as you sit here today you don’t recall an instance where you were able to look at his question book and make a judgment that his, for example, 111 was your question 112?
“A. That is no. I am sorry.
“Q. You are saying that there were at least instances where you said his question was probably the same as my —
“A. Probably my 113.
“Q. 112 or 113, so you did make a correlation in that respect?
“A. Yes.
“Q. Okay.
“A. Sometime I am just confused by — I am sorry. Yes, I did make that.
“Q. I will tell you my point of confusion as you answer yes to that there was a correlation made and then you turn around and say I tried but I didn’t succeed and you keep taking it back and I’m just trying to determine what it is that you are saying here today.
“A. Okay.
“Q. You are saying that there were times that you could make a correlation between his questions and your questions?
“A. Yes, there were, I am sorry, I was just confused by your questioning.
“Q. And despite conceding that you know there were instances where you made that correlation is it.still your testimony that the handwritten penciled in numbers that appear to show that correlation, i.e., that your 112 is his 113, was not for that purpose?
“A. They could have been, could have been. I am telling you I do not remember much that afternoon.
“Q. Do you recall, when you made that correlation did you keep it in your head?
“A. It could be. I don’t know. I don’t remember. I was like — I remember very little of that whole Bar Exam time. I remember — I can’t tell you the questions that were on it.
*37“Q. I am not asking you in terms of the substance of a particular question.
“A. I know that. It’s really vague to me on what I did during the exam and I probably wrote checks, I had markings, I did marks on both days’ books.
“Q. Let me ask you this: the markings that you did, some of them would have been, for example, as you are reading the question you want to stress a thought or a point that is in the question, I assume.
“A. Yes.
“Q. Would it also be correct that some mark is that as you were trying to do this and do this correlation that you did use markings in terms of that?
“A. Yes.
“Q. So some of the marks in the book do relate to your correlating questions?
“A. Yes.”
From the foregoing, it is obvious that even at the hearing Corrigan was trying to minimize her culpability by improbable lapses of memory. Her third objection is meritless.
Fourth, she argues that the recommendation is too harsh because equally culpable attorneys are given only indefinite suspensions from the practice of law, whereas under the recommendation of the board, her punishment would be permanent and irrevocable.
Imposing sanctions for misconduct is not an exact science. However, in general, we impose indefinite suspension rather than permanent disbarment in cases where there is at least some evidence of the offender’s redeeming qualities. Here, there is no such evidence.
Corrigan was discovered and observed to have engaged in a complex cheating scheme over a protracted period on the very examination that is supposed to demonstrate her basic competence to be an attorney. Thus, as her first act on the threshold of legal practice, she acted dishonestly in a way seriously indicative of bad character. When called to account for this conduct, she first lied and then only equivocally and defensively admitted to misconduct before those who observed it and before the panel of the Board of Commissioners on Character and Fitness. She introduced character witnesses, but upon investigation the witnesses were found to be ill-informed or uninformed about the charges against her. Thus, she has established a record replete with evidence of bad character and with no evidence of redeeming qualities.
Accordingly, we adopt the findings and recommendation of the Board of Commissioners on Character and Fitness. Colleen A. Corrigan’s application for admission to the practice of law is hereby denied, and she is prohibited hereafter from reapplying to take the state bar examination and from reapplying for admission to the practice of law in this state. Costs taxed to applicant.

Application denied.

Moyer, C.J., Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.
Sweeney, J., dissents.